Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 22, 2003









Petition for
Writ of Mandamus Denied and Memorandum Opinion filed December 22, 2003.
 
 
In The
 
Fourteenth Court
of Appeals
____________
 
NO. 14-03-01337-CV
____________
 
IN RE UNION CARBIDE CORPORATION, Relator
 
 
______________________________________________
 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
______________________________________________
 
M E M O R A
N D U M   O P I N I O N
            On December 1, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex. Gov’t. Code Ann. § 22.221 (Vernon Supp. 2003); see also Tex. R. App. P. 52.  In
its petition, relator seeks to have this Court compel the Hon. J. Ray Gayle,
III, Administrative Judge, 23rd District Court, Brazoria County, to set aside
his November 24, 2003 orders entered in trial court cause number 19785-BH02,
styled Kelly-Moore Paint Company, Inc. v.
Dow Chemical Company, et al. (1) denying relator’s motion to dismiss for
want of jurisdiction alleging the real party plaintiff’s claims are not yet
ripe; and (2) requiring production of unredacted
medical records of its employees. 




            By order dated December 1, 2003,
this Court stayed production of the employee records until final decision by
this Court on relator’s petition for writ of mandamus, or until further order
of this Court.  
            We conclude relator has an adequate
remedy by appeal to challenge the denial of its motion to dismiss for lack of
jurisdiction.  We further conclude
relator has not established Judge Gayle abused his discretion in ordering
production of the employee records.  
            We deny relator’s petition for writ
of mandamus.  This Court’s stay order of December 1, 2003, is
lifted, and the King City Employee Records, which were the subject of the trial
court’s November
 24, 2003 order, are ordered to be produced on or before December 30, 2003, in
accordance with the order of the court below. 

 
                                                                                    PER
CURIAM
 
Petition
Denied and Memorandum Opinion filed December 22, 2003.
Panel consists of Chief
Justice Hedges and Justices Anderson and Seymore.